SUPPLEMENT DATED NOVEMBER 22, 2011 FIRST INVESTORS INCOME FUNDS AND EQUITY FUNDS PROSPECTUS DATED JANUARY 31, 2011 1. The information in the “The Funds Summary Section” for the Value Fund under the heading “Portfolio Manager” on page 23 is deleted in its entirety and is replaced with the following: Portfolio Manager: Sean Reidy has served as Portfolio Manager of the Fund since November 2011. 2. The information in the “Fund Management In Greater Detail” section on page 87 in the eighth paragraph related to Matthew S. Wright is deleted in its entirety and the information related to Sean Reidy on page 88 in the second paragraph is replaced with the following: Sean Reidy has served as Portfolio Manager of the Value Fund since November 2011, has served as Co-Portfolio Manager of the Blue Chip Fund since May 2011 and has worked with Mr. Miska as the Assistant Portfolio Manager of the Growth & Income Fund since 2010.He also serves as Portfolio Manager, Co-Portfolio Manager and Assistant Portfolio Manager for certain other First Investors Funds.Prior to joining FIMCO in 2010, Mr. Reidy was a proprietary trader at First New York Securities (2008-2010) and served as Co-Portfolio Manager and Research Director at Olstein Capital Management (1996-2007). IEP1111 SUPPLEMENT DATED NOVEMBER 22, 2011 FIRST INVESTORS EQUITY FUNDS STATEMENT OF ADDITIONAL INFORMATION DATED JANUARY 31, 2011 1. The information in the “Portfolio Managers” section under the heading “A. Other Accounts Managed by Portfolio Managers for Fiscal Year Ended September 30, 2010” on page I-13 related to Matthew S. Wright is deleted in its entirety and the information related to Sean Reidy is replaced with the following: A. Other Accounts Managed by Portfolio Managers for Fiscal Year Ended September 30, 20101 Name of Portfolio Manager and Fund(s) Covered by this SAI Other Accounts Managed Number of Other Accounts Total Assets of Other Accounts (in millions) Number of Accounts which Advisory Fee is Based on Account
